                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION


LANDMARK AMERICAN                 )
INSURANCE COMPANY,                )
                                  )
       Plaintiff,                 )
                                  )
              v.                  )                       Case No. 4:19-cv-3204
                                  )
THE BARTON LAW GROUP, LLC; DENNIS )
J. BARTON; TITLE LOAN COMPANY     )
d/b/a THE LOAN MACHINE.           )
                                  )
       Defendants.                )

                             MEMORANDUM AND ORDER

         This matter is before the Court following assignment to the undersigned. The

Eighth Circuit has admonished district courts to “be attentive to a satisfaction of

jurisdictional requirements in all cases.” Sanders v. Clemco Indus., 823 F.2d 214, 216

(8th Cir. 1987). “In every federal case the court must be satisfied that it has jurisdiction

before it turns to the merits of other legal arguments.” Carlson v. Arrowhead Concrete

Works, Inc., 445 F.3d 1046, 1050 (8th Cir. 2006). “A plaintiff who seeks to invoke

diversity jurisdiction of the federal courts must plead citizenship distinctly and

affirmatively.” 15 James Wm. Moore, et al., Moore’s Federal Practice § 102.31 (3d ed.

2010).

         The Complaint (#1) asserts that the Court has jurisdiction over the action under 28

U.S.C. § 1332 because the lawsuit is between citizens of different states and the matter in

controversy exceeds $75,000. The Complaint alleges that defendant Barton Law Group
                                              2
is an LLC and that its sole member is an attorney licensed to practice law in the State of

Missouri.

       The Eighth Circuit has held that limited liability companies are citizens of every

state of which any member is a citizen. See GMAC Commercial Credit, LLC v. Dillard

Dep’t Stores, Inc., 357 F.3d 827, 829 (8th Cir. 2004). The information provided by the

complaint is insufficient for the Court to examine the citizenship of defendant Barton

Law Group. The Court will grant plaintiff twenty-one days to file an amended complaint

that alleges facts showing the required diversity of citizenship.

       Accordingly,

       IT IS HEREBY ORDERED that, by December 30, 2019, plaintiff shall file an

amended complaint in accordance with this memorandum.

       IT IS FURTHER ORDERED that all other proceedings in this case are

STAYED pending further order of this Court.

       Dated this   9th   day of December, 2019.




                                            _____________________________________
                                            STEPHEN N. LIMBAUGH, JR.
                                            UNITED STATES DISTRICT JUDGE
